Citation Nr: 1120999	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from July 14 to September 2, 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim of entitlement to service connection for a right knee disability.

In September 2010, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the August 2005 rating decision, which denied reopening the claim of entitlement to service connection for a right knee disability, is final.  

2.  The evidence submitted since the August 2005 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.



CONCLUSION OF LAW

The August 2005 rating decision denying reopening the claim of entitlement to service connection for a right knee disability is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Given the fact that the Board is reopening the claim of entitlement to service connection for a right knee disability and remanding the reopened claim for further development, it is not necessary to review at this time whether VA has fully complied with the VCAA, as the purpose of the remand will be to comply with the VCAA.

II.  Analysis

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

At the time of the August 2005 rating decision, which denied reopening the claim of entitlement to service connection for a right knee disability, the evidence of record consisted of service treatment records, VA medical records, private medical records, and the appellant's contentions.  The evidence showed that the appellant underwent right knee surgery in 1975, before he entered service.  By the time of the June 1977 entrance examination, his right knee was considered to be normal.  There are no service treatment records showing treatment for a right knee injury or right knee pain.  The appellant was in service for one month and 19 days.  In September 1977, the appellant signed a statement that, "There has been no change in my medical condition."  

The appellant first filed a formal claim for entitlement to service connection for a right knee disability in September 1996, claiming his right knee had been aggravated during service.  See VA Form 21-526, Veteran's Application for Compensation or Pension at Item # 17.  When asked if he had received any treatment since service discharge, the appellant wrote, "None."  Id. at Item # 20.  

In an October 1996 letter, VA had asked the appellant to submit "evidence to show continuous existence of your right knee condition since discharge from military service and showing any residuals that may exist at the present."  The appellant responded to that letter stating, "A [] letter requested any other treatment I have received since my separation from active duty.  I have not received any other treatments to date . . . ."  See November 1996 VA Form 21-4138, Statement in Support of Claim.

The RO denied the claim for entitlement to service connection for a right knee disability in February 1997.  In March 1997, the representative stated that the appellant reported suffering a right knee injury during service.  The representative also alleged there may be missing service treatment records.  In April 1997, the RO attempted to obtain additional service treatment records, but received a negative response in May 1998.  In other words, the National Personnel Records Center stated there were no other service treatment records.  That same month, the RO informed the appellant that it would not reopen his claim.  It also informed the appellant he had a right to appeal the decision.  There is no evidence the appellant appealed the decision.  Thus, it is final.  38 U.S.C.A. § 7105.

In January 2005, the appellant submitted an application to reopen the claim of entitlement to service connection for a right knee disability.  VA treatment records showed that he had been diagnosed with arthritis in 1996.  A January 2005 VA x-ray report confirmed the diagnosis of arthritis.  In August 2005, the RO denied reopening the claim of entitlement to service connection for a right knee disability, stating that the additional evidence received did not establish that the right knee disability was aggravated during service.  The appellant was informed of his appeal rights and did not appeal the decision.  Thus the August 2005 rating decision is final.  

In December 2006, the appellant submitted a request to reopen the claim of entitlement to service connection for a right knee disability.  He submitted evidence showing he continued to have a current right knee disability.  He also submitted lay statements.  One of the statements was from someone who purportedly served with the appellant.  This individual claimed that he saw that a leg brace and crutches were given to the appellant while he was still in-service, and after the claimant sustained an in-service right knee injury.  

The appellant had a hearing before the Board, wherein he testified he had been treated in the 1980s for the right knee.  See Transcript on page 14.  But see a September 1996 VA Form 21-526 at Item # 20 (where he wrote "None" when asked if he had received any post service treatment for the right knee disability), and a November 1996 VA Form 21-4138 (wherein he specifically denied having received any post service treatment between service and November 1996). 

In an April 2009 statement, Dr. DK noted that the appellant had sustained an injury prior to service and another injury in service and that he could not "definitely identify which of these injuries caused his arthritis, but it is possible that this injury has some degree of relationship."  

Previously, there was no competent evidence suggesting a nexus to service.  The appellant has provided lay statements of chronic right knee problems from service discharge to the present and has provided the April 2009 private medical record, which established a possibility of a relationship between the current right knee disability and service.  

While the appellant's current testimony that he had received post service treatment in the 1980s for his right knee directly contradicts his prior statements in 1996, the Board must presume the credibility of this evidence in determining whether the evidence submitted is new and material.  Additionally, the appellant has submitted a statement from someone who served with him and who claimed to see the appellant in a knee brace and crutches.  For the purpose of determining whether new and material evidence has been submitted the Board must presume the credibility of this evidence as well.  

The facts in these records relate to an unestablished fact necessary to substantiate the appellant's claims, i.e., evidence of an in-service injury and a possible nexus between the current disability and service.  Thus, the evidence is considered new and material, and the claim is reopened.  The claim is being remanded to attempt to obtain additional records.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.

REMAND

The Board finds additional records are needed before it can decide the issue on appeal.  The appellant claims he was medically discharged due to a right knee disability.  The DD Form 214 does not confirm this allegation.  In fact, under "Disability Severance Pay," the initials "DNA" appear, which means "Does Not Apply."  Id. at Item # 24.

The record shows that in February 2010, the RO contacted the National Personnel Records Center to obtain the "Reason for separation, furnish reason for separation.  If separated for disability[,] show [line of duty" and disease or injury."  The record does not indicate that VA ever received a response to this request.  Another attempt to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the complete service personnel records, to include the specific narrative reason for the appellant's administrative separation after less than two months of service.  If the RO cannot locate the personnel records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  If the RO receives competent evidence that would indicate the appellant incurred or aggravated a right knee disability during service, 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010), it should provide the appellant with a VA examination and obtain a medical opinion.

3.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for a right knee disability on the merits.  As the claim must be addressed on the merits, the credibility of the appellant's statements over time must be addressed.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


